Title: From Alexander Hamilton to James McHenry, 12 July 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            N. York July 12th. 1799
          
           I have the honor to submit to you the inclosed copy of a letter from Col: Ogden of the 12th. Inst. contg. a letter of appointmt letter with my opinion that it would be best his request should be granted—
          With great respect &c
          
            PS. The inclosed extract of a letter from the same quarter contains information not agreable—
          
          Secy. of War
        